Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 21 February 2022 has been entered. Prior to entry of the Examiner’s Amendment below, claims 1-2, 4-5, 7-11, 15-16, and 18-22 are pending. Applicant's amendments, in conjunction with the Examiner’s Amendment below, have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 19 August 2021.
Regarding the page and line numbers in the amendments to the Specification filed 21 February 2022, the Examiner’s Amendment below clarifies the page and line numbers.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Gregory Sebald on 4 March 2022.
The application has been amended as follows: 
Amendments to the specification:
The amendment to the specification on 21 February 2022 indicated as occurring to page 11, line 1 is actually an amendment to page 11, line 3.

The amendment to the specification on 21 February 2022  indicated as being to the paragraph beginning on page 14, line 23 is actually an amendment to the paragraph beginning on page 14, line 26.

The amendment to the specification on 21 February 2022  indicated as being to the paragraph beginning on page 14, line 28 is actually an amendment to the paragraph beginning on page 15, line 2.

Amendments to the claims:
Claim 1 at the paragraph at lines 18-25 has been amended as indicated below:
a preliminary cutting assembly (19) removably mountable about the base frame (5) for first receiving and cutting the edible product (3) into a series of preliminary cuts, via an array of holes (21) provided by a preliminary cutting interface (23) of the preliminary cutting assembly (19), prior to insertion of the edible product (3) into the main receiving area (7), wherein the edible product (3) is ultimately cut into a series of pieces resulting from [[the]] passage of the edible product (3) through at least one of said main cutting interface [[(13)]] (17) and said preliminary cutting interface [[(17)]] (23) of the cutting device (1);

Claim 1 at the paragraph at lines 37-39 has been amended as indicated below:
	wherein the pushing component (71) comprises gripping fingers (73) being shaped and sized for pushing and gripping [[into]] the edible product (3) to be cut via the preliminary cutting interface (23) of the preliminary cutting assembly (19);

Claim 1 at the paragraph at lines 47-48 has been amended as indicated below:
wherein the slit (79) of the housing component (67) of the preliminary cutting assembly (19) is disposed transverse to a direction of travel of the pushing component (71), and wherein the slit (49) is enclosed on four sides;


Claim 1 at the final three paragraphs has been amended as indicated below:
wherein the array of holes (21) of the preliminary cutting interface (23) are disposed about and provided by the removable cutting cartridge (77) of the preliminary cutting assembly (19); and
wherein the removable cutting cartridge (77) comprises the array of holes (21) of the preliminary cutting interface (23), and wherein said holes (21) of the preliminary cutting interface (23) are disposed along at least one row and at least one column of the removable cutting cartridge (77)


Claim 5 at the first paragraph has been amended as indicated below:
5. A cutting device (1) according to claim 4, wherein the at least one linkage mechanism (29) includes first and second links (33,35), each of the first and second links having first and second extremities, the first link (33) being pivotably mounted about a corresponding supporting component (37) of the base frame (5) of the cutting device (1), with [[a]] the first extremity of the first link (33) being operatively connected to the at least one handle (25), and [[a]] the second extremity of the first link (33) being pivotably connected to [[a]] the first extremity of the second link (35), and [[a]] the second extremity of the second link (35) being operatively connected to the main pushing assembly (9);

Claim 7 at the paragraph at lines 12-13 has been amended as indicated below:
wherein the at least one pusher plate (27) comprises pushing fingers (51) being shaped and sized for extending through the holes (15) of the main cutting assembly (13);

Claim 15 has been canceled.

Claim 16 at the first line has been amended as indicated below:
	16. A cutting device (1) according to claim [[15]] 1, 

Claim 19 at the first line has been amended as indicated below:
	19. A cutting device (1) according to claim [[13]] 1, wherein

Claim 21 has been canceled. 

Claim 22 at the paragraph at lines 17-23 has been amended as indicated below:
a preliminary cutting assembly (19) removably mountable about the base frame (5) for first receiving and cutting the edible product (3) into a series of preliminary cuts, via an array of holes (21) provided by a preliminary cutting interface (23) of the preliminary cutting assembly (19), prior to insertion of the edible product (3) into the main receiving area (7), wherein the edible product (3) is ultimately cut into a series of pieces resulting from [[the]] passage of the edible product (3) through at least one of said main cutting interface [[(13)]] (17) and said preliminary cutting interface [[(17)]] (23) of the cutting device (1);

Claim 22 at the paragraph at lines 35-37 has been amended as indicated below:
	wherein the pushing component (71) comprises gripping fingers (73) being shaped and sized for pushing and gripping [[into]] the edible product (3) to be cut via the preliminary cutting interface (23) of the preliminary cutting assembly (19);

Claim 22 at the paragraph at lines 45-46 has been amended as indicated below:
transverse to a direction of travel of the pushing component (71);
Response to Arguments
Applicant’s arguments related to the reference character “83” at page 18 of the Remarks, which arguments assert that the ‘receiving portion’ is shown in the drawings, are moot in view of the cancellation of claims 15 and 21 above. 
Allowable Subject Matter
Claims 1-2, 4-5, 7-11, 16, 18-20, and 22 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, US Pub. No. 2011/0197452 A1 to So fails to disclose that the slit of the housing component is “enclosed on four sides” as required by claim 1. The element ‘61’ of So must be considered the ‘housing component’ because this is the structure that has the cavity for receiving the product to be cut via the preliminary cutting interface prior to insertion of the product into the main receiving area. The slit in the housing component of So is only enclosed on three sides, rather than on four sides as required by claim 1. There is no motivation to modify the slit of So to be enclosed on four sides because doing so would hinder operation of the device of So. If one of the two lateral ends of the slit of So were enclosed, then the element ‘61’ would be prevent from sliding along the opening ‘50’. If the bottom of the slit of So were enclosed, then food would be prevented from passing through the plate 51 into the lower compartment. Thus, because the element ‘61’ of So slides across the opening 50 in order for cut food to pass through the plate 51, enclosing another side of the slit of So would hinder operation of the device.
Regarding claim 22, US Pub. No. 2011/0197452 A1 to So fails to disclose that the housing component of the preliminary cutting assembly ‘comprises a mounting assembly for removably mounting the housing component of the preliminary cutting assembly onto a top portion of the base 
Additionally, none of the prior cited references, either alone or in combination, anticipates or renders obvious either of claims 1 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVAN H MACFARLANE/Examiner, Art Unit 3724